Citation Nr: 0005252	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-10 801	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus, left, L4-5, postoperative diskectomy.

2.  Entitlement to service connection for joint pain, claimed 
as due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.

4.  Entitlement to service connection for impotency, claimed 
as due to an undiagnosed illness.

5.  Entitlement to service connection for stomach and 
intestinal problems, with diarrhea, claimed as due to an 
undiagnosed illness.




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The record indicates that the veteran had many years of 
service in the Army National Guard of North Carolina (ARNG), 
which included a period of active duty for training (ACDUTRA) 
from January 6, 1971, to May 8, 1971.  His DD Form 214 shows 
that he was called to active duty in support of Operation 
Desert Shield/Desert Storm from September 12, 1990, to April 
29, 1991, and that he served in Southwest Asia (SWA) from 
January 1, 1991, to March 30, 1991.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
January 1996, by the Nashville, Tennessee Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for herniated nucleus pulposus, left, L4-
5, postoperative diskectomy, as well as his claims for 
service connection for joint pain, fatigue, impotency, and 
stomach and intestinal problems with diarrhea, each claimed 
as due to an undiagnosed illness.  A notice of disagreement 
with these determinations was received in June 1996.  A 
rating action of January 1997 confirmed the denial of the 
veteran's claims for the listed disabilities.  A statement of 
the case, addressing the back disorder, joint pain, fatigue, 
and stomach problems, was issued in January 1997.  The 
veteran's substantive appeal was received in March 1997.  



A statement of the case, concerning the claim for service 
connection for impotency, was issued in September 1999.  The 
veteran's substantive appeal with respect to that issue was 
received in October 1999.  The appeal was received at the 
Board in December 1999.  


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

2.  The veteran has a current diagnosis of herniated nucleus 
pulposus, left, L4-5, postoperative diskectomy.  

3.  Herniated nucleus pulposus, left, L4-5 was not manifested 
in service or within the first post-service year, and the 
record contains no competent medical evidence that the 
veteran's post-operative herniated nucleus pulposus is 
related to his service.  

4.  The veteran's complaints of joint pain, as shown by VA 
examination, have been attributed to clinical diagnoses of 
bursitis of the right shoulder, and epicondylitis of the 
right elbow, following service.  

5.  The veteran's complaints of fatigue and impotency have 
been attributed to a clinical diagnosis of depression.  

6.  The veteran's claimed stomach and intestinal problems, 
and diarrhea, as shown by VA examination, have been 
attributed to a clinical diagnosis of hiatal hernia following 
service.  




CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for herniated nucleus pulposus, left, L4-5, postoperative 
diskectomy, is not well-grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for joint pain, claimed as 
due to an undiagnosed illness.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for fatigue, claimed as due 
to an undiagnosed illness.  38 U.S.C.A. § 5107(a) (West 
1991).  

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for impotency, claimed as 
due to an undiagnosed illness.  38 U.S.C.A. § 5107(a) (West 
1991).  

5.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for stomach and intestinal 
problems, and diarrhea, claimed as due to an undiagnosed 
illness.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The record indicates that the veteran had 21 years of service 
in the National Guard; he served on active duty from 
September 12, 1990, to April 29, 1991, with a period of 
service in Southwest Asia (SWA) from January 1, 1991, to 
March 30, 1991.

Medical records during a period of reserve duty reflect that 
the veteran was seen in November 1986 with complaints of 
being nauseated and feeling pressure in his chest; 
examination of the abdomen was within normal limits except 
for pain in the mid-epigastric region.  The clinical 
assessment was "rule out" hiatal hernia.  The service 
medical records are negative with respect to any complaints, 
findings, or diagnosis of back pain, joint pain, impotency, 
fatigue, or intestinal problems.  On the occasion of his 
separation examination in April 1991, the veteran complained 
of pain and swelling in the elbow; a diagnosis of 
degenerative joint disease of the right elbow was reported.  

The veteran was afforded a VA compensation examination in 
July 1991, the report of which essentially reflects 
evaluation of a skin disorder not currently in issue.  
Digestive, genitourinary and musculoskeletal examinations 
were reported to be within normal limits.  Received in July 
1992 were VA outpatient treatment reports dated from June 
1991 to December 1991, reflecting clinical treatment for a 
skin disorder.  These records do not reflect any complaints 
of or treatment for a back disorder, joint pain, impotency, 
fatigue, or gastrointestinal disorders.  

The veteran again underwent a VA compensation examination in 
September 1993, at which time he indicated that he had 
experienced low back pain since his release from active duty, 
as well as pain in the left hip and left leg.  The veteran 
indicated that a chiropractor, a general physician, and a 
neurosurgeon had treated him from April 1992 to September 
1992, with a microdisckectomy performed on August 20, 1992.  
The veteran also complained of fatigue and aching joints.  
The examination revealed evaluation solely of a skin 
disorder.  These records do not reflect any findings or 
diagnosis of a back disorder, joint pain, impotency, fatigue, 
or any gastrointestinal disorders.  

Received in March 1995 were private treatment reports, dated 
from July 1992 to February 1995, which show that the veteran 
received ongoing treatment for a back disorder.  During a 
clinical visit in July 1992, the veteran complained of low 
back pain which had started about two months before; he 
stated that he had been seeing a chiropractor.  He indicated 
that he had aggravated the back on a trip to the new Saturn 
automobile plant in Tennessee.  On clinical examination, the 
veteran had paravertebral spasm, especially on the left, with 
some slight radiation down the left leg.  Robaxin and 
Naprosyn were prescribed, to be preceded by Tagamet, and a 
heating pad was also recommended.  On August 27, 1992, the 
staples were removed from the veteran's back where he had 
undergone surgery.  When seen in November 1994, the veteran 
complained of occasional epigastric discomfort and gastritis 
cured with Tagamet.  Abdominal examination at that time was 
reported as totally benign.  

Also received in March 1995 were VA outpatient treatment 
reports, dated from June 1991 to January 1994, which reflect 
treatment and evaluation for several disabilities.  Among 
these records is the report of a Persian Gulf registry 
examination conducted in October 1993, at which time the 
veteran reported having surgery for a ruptured disc in 1992; 
he indicated that he fell 12 feet approximately 16 years 
before, and was now experiencing soreness and stiffness in 
the shoulders and elbows, especially in the morning.  The 
veteran reported impotency since returning from the Persian 
Gulf.  He also reported occasional loose stool about 10 
minutes after eating; he stated that he experienced episodes 
every month or two.  The veteran complained of post-cibal 
diarrhea; a small bowel series suggested the possibility of 
slight thickening of mucosal folds of duodenum.  The veteran 
also reported feeling drained all the time.  In November 
1993, a colonoscopy was performed for evaluation of findings 
suggesting a polyp in the descending colon; it revealed no 
abnormalities.  In January 1994, the veteran underwent an 
esophagogastroduodenoscopy; the discharge diagnoses were mild 
duodenum, mild gastric antritis, hiatal hernia, and mild 
esophagitis.  

The veteran was afforded a VA compensation examination in May 
1995, at which time he complained of weakness in the low 
back, weakness and numbness in the left leg, stomach 
problems, feeling tired, aching joints, and difficulty 
achieving an erection.  It was noted that the veteran had a 
rather poor appetite; however, recently, he had more or less 
made himself eat, and his weight had remained stable.  He did 
not have any nausea or vomiting, but had easy fullness and a 
frequent inflamed feeling in upper abdomen, relieved in part 
by Tagamet which was prescribed for him.  It was noted that 
he had past history of still more severe abdominal pain, 
burning type.  He had not had an ulcer.  He had been studied 
in the past with both upper and lower gastrointestinal 
studies because, in the past, he had also had some diarrhea 
which subsided, and he had both barium enema and proctoscopy.  
It was reported that the veteran had had the diagnosis of a 
small sliding hiatal hernia; he improved on Tagamet, but 
still had symptoms.  He did not have vomiting, bleeding, or 
weight loss; he had no history of jaundice or colic, and no 
anemia.  Examination of the abdomen revealed it to be smooth, 
rounded, moderately obese, and nontender, with normal bowel 
sounds.  

The veteran gave a history of impotency with difficulty 
obtaining and maintaining an erection, although he had one 
grown child.  He had undergone studies -- testosterone level, 
thyroid levels, and the like -- recently, in April, which 
were reportedly normal.  It was noted that veteran's 
physician discussed with him the fact that an aggregate of 
some of his findings was that of depression and a feeling 
that the impotency was, at least in part, associated with 
that phenomenon along with his lack of energy, his feelings, 
his mood, and also his lack of appetite and interest.  The 
veteran had no urinary tract symptoms, per se, with normal 
genitalia.  The examiner noted that the veteran's principal 
complaint was weakness of the low back, some soreness in the 
low back, and some numbness and weakness in the left leg; he 
also reported progressive symptoms.  The veteran indicated 
that he was in transportation work as an MP (military police 
officer) in Saudi Arabia and, upon return, had increased back 
symptoms, culminating in an apparent hemilaminectomy for 
lumbar intervertebral disk disease in 1992.  He stated that 
he had been left with some weakness in the left leg, though 
his left leg was the dominant one, and some numbness in the 
dorsum of the left foot, as well as, at times, an ache toward 
the left calf and low back.  The veteran has remained 
ambulate, and his work required him to sit on a stool most of 
the day; he did some walking but still tended to gain weight.  
It was noted that his back felt tired when driving a car, or 
on prolonged sitting or standing.

Upon clinical evaluation, the veteran had a normal slow gait, 
with no pelvic tilt.  There was a well-healed midline lumbar 
hemilaminectomy scar, which was not tender, and muscles were 
not tense.  He had good mobility, with forward bending to 80 
degrees, and left and right bending at the waist to 40 
degrees.  He could rotate the lumbar area 20 degrees right 
and left, but was uncomfortable upon stretching further.  He 
had tight hamstrings, but no weakness was demonstrated in the 
left lower extremity.  He had some hypesthesia over the 
dorsum of the left foot.  

The veteran indicated that he had a severe aching and 
soreness and tenderness lateral to the right elbow, which was 
treated with Indocin and resolved.  The examiner opined that, 
from history, this would be tendinitis.  The veteran did not 
remember an injury.  It was noted that the veteran was also 
experiencing aching about the shoulders, more on the right 
than on the left, with a sore feeling but with full motion 
except for soreness aggravated by raising the shoulder and, 
at times, rotating it outward.  No abnormality was found on 
examination of the elbows or shoulders.  The examiner noted 
that, on speaking with the veteran, he recognized that he had 
had a more difficult than usual time, both with his mood and 
with some of his symptoms of feeling tired and/or 
experiencing a lack of energy and lack of appetite, and, in 
the aggregate, had spoken with a physician who had followed 
him in relation to both his stomach condition, impotency, and 
articular symptoms.  He had started, based upon the 
conversation, toward medications, on treatment for 
depression.  It was noted that the veteran accepted this as a 
problem and had begun to work with this with his physician.  

The examiner stated that the history seemed clear that the 
veteran had been studied both by endoscopy and barium 
swallows for the upper as well as the lower GI 
(gastrointesinal system) for symptoms of burning epigastric 
pain, partially relieved by Tagamet, without associated other 
symptoms that one would associate with ulcer and/or 
complications, and that he had had a previous X-ray diagnosis 
of a sliding hiatal hernia, which would explain the bulk of 
his symptoms.  The pertinent diagnoses were postoperative 
hemilaminectomy, with lumbar intervertebral disk disease and 
residual left lower extremity radiculopathy; history of 
hiatal hernia, symptomatic; history of bursitis, right 
shoulder, no abnormality this exam; history of lateral 
tendinitis (epicondylitis), right elbow, resolved, no 
abnormality this exam; impotency, partial; and depression, 
not otherwise specified.  

Received in June 1996 were private treatment records, dated 
from May 1987 to February 1996, reflecting clinical 
evaluation and ongoing treatment for several disabilities, 
including a back disorder, gastrointestinal disorders, 
impotency, and depression.  The veteran was seen in June 
1990, with complaints of left low back soreness; no pertinent 
diagnosis was reported.  During a clinical visit on April 23, 
1992, the veteran reported the onset of low back pain the day 
before, when he ran up the steps to answer a ringing phone; 
he stated that he felt a jar and central low back pain.  
During a clinical visit in October 1995, the veteran 
indicated that his depression was doing much better, 
responding to medication, and that his gastritis was stable.  

Received in July 1996 was a private medical statement from 
Thomas E. Harris, DC, dated in March 1995, indicating that 
the veteran was seen in his office intermittently since 1987 
for care.  In May 1987, he was seen for right shoulder 
strain; in June 1990, he was seen for low back pain; and in 
April 1992, he was seen for left sciatic herniated disc.  Dr. 
Harris indicated that the veteran's treatment was taken over 
by a neurologist when conservative measures failed.  

Received in September 1996 was a private hospital report 
which showed that the veteran was admitted to a hospital in 
August 1992 with complaints of chronic low back pain; more 
recently, however, over the last several months he had noted 
the onset of severe left hip and left lower extremity 
radicular pain.  There had been no urinary symptoms.  It was 
also reported that the veteran had undergone lumbar myelogram 
and post myelogram CT scan, which revealed evidence of a left 
L4-L5 herniated nucleus pulposus.  The veteran then underwent 
a left L4-L5 microdisckec-tomy.  Postoperatively, he did 
quite well, with relief of his left lower extremity radicular 
pain.  The final diagnosis was left L4-L5 herniated nucleus 
pulposus.  

Also received in September 1996 were private treatment 
reports, dated from June 1992 to September 1996, reflecting 
results of radiographic examinations and a
CT scan of the lumbosacral spine indicating findings of 
herniated nucleus pulposus, L4-L5, centrally and towards the 
left.  Also received in October 1996 were VA treatment 
reports, dated from December 1993 to January 1994, consisting 
of the report of an esophagogastroduodenoscopy performed in 
January 1994.  

Received in March 1997 were lay statements from the veteran's 
spouse regarding the claimed disabilities.  In the first 
statement, dated in June 1996, the veteran's wife reported 
that, although he had some trouble with his back before his 
Persian Gulf service, it was nothing compared to the trouble 
he experienced after service.  She stated that, during 
service, the veteran would call home and complain of back 
pain; upon his return home, his pain increased until April 
1992.  The veteran's wife also stated that had more and more 
problems with his stomach and intestinal tract.  She 
indicated that he had no problems before service; but now, no 
matter how carefully he watched his diet, he had bouts of 
diarrhea and continuous trouble with inflamed stomach and 
intestinal tract.  The veteran's wife further noted that he 
had plenty of energy before service; however, ever since his 
return from military service, he had gradually increasing 
fatigue.  

In a second statement, dated in March 1997, the veteran's 
wife reported that they first realized that he had a problem 
with impotency on March 30, 1991.  She indicated that they 
had been married for approximately 19 years and had never had 
such problems before his active service.  She stated that, at 
first, his failure to perform occurred only once a week; 
however, as time went by, it became worse and had an effect 
on his mental state.  The veteran's wife asserted that she 
was uncertain whether the problem was related to veteran's 
exposure to something in Saudi Arabia or medication that he 
was force to take.  

II.  Legal Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131, 1153 (West 1991); 38 C.F.R. 
§ 3.303(a)(1999).  Such a determination requires a finding of 
a current disability which is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 310 
(1993); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d)(1999).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" disorder where:
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (1999)) and the veteran currently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumption period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose v. 
West, 11 Vet.App. 169 (1998); Savage v. Gober, 10 Vet.App. 
488, 495-98 (1997).  

Service connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001, and which, 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117 (West Supp. 1999); 38 C.F.R. § 3.317(a)(1) (1999).  

Objective indications of chronic disability resulting from an 
illness or combination of illnesses include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and "symptoms," which are other, non-
medical indicators capable of independent verification.  The 
disabilities must be considered chronic.  That is, the 
disabilities must have existed for six months or more, or 
must exhibit intermittent episodes of improvement and 
worsening over a six-month period.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
Part 4 of Title 38, Code of Federal Regulations, for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in the section 3.317 shall be considered service-
connected for purposes of all laws of the United States.  38 
C.F.R. § 3.317(a)(2-5).  

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  

Service connection may not be granted if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness, or that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c)(1-3).  

The threshold question which must be addressed, in any claim 
for VA benefits, is whether the veteran has presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  To be well-grounded, a claim 
must be "plausible" under the law; that is, it must be one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive, but only possible to 
satisfy the initial burden of section 5107(a).  See Epps v. 
Gober, 126 F. 3d 1464 (1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998), adopting the definition of a 
well-grounded claim in Epps v. Brown, 9 Vet.App. 341, 344 
(1996).  See also Morton v. West, 12 Vet. App. 477, 480-1, 
(1999).  A claim which is not well grounded precludes the 
Board from reaching the merits of the claim.  Boeck v. Brown, 
6 Vet.App. 14, 17 (1993).  

To establish that a claim for service connection is well-
grounded, a veteran must present:  (1) medical evidence of a 
current disability; (2) medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 
supra. See Elkins v. West, 12 Vet.App. 209, 213 (1999) (en 
banc), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The VA General Counsel recently determined that a well-
grounded claim for compensation under 38 U.S.C.A. § 1117(a) 
and 38 C.F.R. § 3.317 generally requires the submission of 
some evidence of:

(1) active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf war;

(2) the manifestation of one or more signs or 
symptoms of an undiagnosed illness;

(3) an objective indication of chronic disability 
during the relevant period of service or to a 
degree of disability of 10 percent or more within 
the specified presumptive period; and

(4) a nexus between the chronic disability and the 
undiagnosed illness.  

VAOPGCPREC 4-99 (May 3, 1999).  

With the aforementioned legal criteria in mind, the Board 
will now address each of the claims on appeal.  

A.  Service connection for herniated nucleus pulposus,
L4-5, postoperative diskectomy

The record reflects that the veteran has a current low back 
disorder, specifically, postoperative residuals of a 
herniated nucleus pulposus at L4-5.  However, a well-grounded 
claim also requires competent evidence of an injury or 
disease in service, and a medical nexus between such 
occurrence and the current disability.  

In this regard, although the record reflects that the veteran 
was seen for complaints of back pain prior to his period of 
active duty in the Persian Gulf, in June 1990, the service 
medical records are completely silent with respect to any 
complaints or findings of a back disorder, to include 
herniated nucleus pulposus.  In fact, the April 1991 
separation examination shows no complaints, findings, or 
diagnosis pertinent to a chronic back disorder.  Physical 
examination showed that the spine and other musculoskeletal 
systems were normal.

A chronic low back disorder was first shown, medically, in 
July 1992, beyond the one-year presumption period provided by 
law.  Private treatment reports reflect a diagnosis of 
herniated nucleus pulposus, but none of the treatment records 
links this, or any other back disorder with any events in 
service.  Significantly, there is no medical evidence 
relating the veteran's present low back disorder to an injury 
in service.  In fact, there is evidence to the contrary.  A 
private treatment note indicated that the veteran began to 
experience back pain after he felt a pull in his back in 
April 1992, when he ran up a flight of stairs to answer a 
phone.  

The veteran has reported having back pain since service.  
However, there are no medical opinions contained in any of 
the veteran's post-service medical records relating his 
current postoperative herniated nucleus pulposus, or his 
post-service symptomatology, to any inservice event.  Indeed, 
the only evidence of record suggesting a nexus between the 
veteran's current lumbar spine disorder and service is lay 
evidence, including the veteran's contentions and lay 
statements received from the veteran's wife.  However, the 
Board must point out that the veteran and his wife have not 
been shown to possess the medical expertise necessary to 
establish a nexus between a currently diagnosed disorder and 
service.  See Jones v. Brown, 7 Vet.App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1991).  
Moreover, the veteran's lay assertions of continuity of 
symptomatology of his disorder since service are not 
supported by corresponding clinical findings.  See Savage v. 
Gober, 10 Vet.App. at 495-98.  Therefore, these lay 
contentions, alone, do not provide a sufficient basis upon 
which to find this claim to be well-grounded.  See Grottveit 
v. Brown, 5 Vet.App. at 93.  

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for a lumbar spine disorder is well-grounded.  In 
the absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well-grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of section 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well-
grounded' claim").  

Inasmuch as there is no competent evidence linking the 
veteran's herniated nucleus pulposus to service, his claim is 
not well-grounded and must be denied.  

B.  Service connection for joint pain, fatigue, impotency, 
and gastrointestinal problems, claimed as due to undiagnosed 
illness

As a preliminary matter, the Board notes that the factual 
premise upon which the veteran seeks service connection is 
that the above disabilities are the result of "undiagnosed" 
illnesses.  As noted above, one of the prerequisites for 
service connection under section 3.317 is that the condition 
may not be attributed to any know cause.  However, the 
medical evidence of record relates each element of the 
veteran's claimed symptomatology to a ratable clinical 
diagnosis under 38 C.F.R. Part 4.

For example, during the VA examination in May 1995, the 
examining physician attributed the veteran's complaints of 
joint pain in the elbow and shoulder to bursitis of the right 
shoulder and epicondylitis of the right elbow.  It was also 
reported that the veteran's complaints of fatigue and 
impotency were related to clinical depression, a disorder for 
which the veteran is being treated with medications.  In 
addition, the veteran's gastrointestinal complaints and 
occasional episodes of diarrhea have been associated with his 
diagnosed hiatal hernia.  In light of these findings, the 
veteran's claims of entitlement to service connection under 
the regulations applicable to "undiagnosed illness" for 
veterans of the Persian Gulf War are not plausible under the 
law, and thus not well grounded.  

In reaching this decision, the Board has also considered the 
question of entitlement to service connection other than as a 
result of "undiagnosed" illnesses.  However, the veteran's 
ARNG and active duty medical records do not mention the 
presence of any of his claimed disabilities, except for a 
finding of degenerative joint disease in the right elbow.  
However, service records do not reveal any complaints or 
treatment for a right elbow disorder during service, and 
post-service VA examinations found no abnormality in the 
right elbow; nor was there X-ray evidence of arthritis in the 
right elbow.  Consequently, the medical evidence of record 
does not establish entitlement to presumptive service 
connection under the above-mentioned regulations.

While the veteran contends that his disabilities are of 
service inception, the Court of Appeals for Veterans Claims 
has repeatedly held that competent medical evidence is 
required to provide a link to service.  See, e.g., Voerth v. 
West, 13 Vet. App. 117, 120 (1999) ("Unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

Therefore, it is the finding of the Board that service 
connection for the veteran's claimed disabilities, other than 
as a result of undiagnosed illnesses, must also be denied as 
not well grounded.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that applied by the RO.  The RO 
originally denied the veteran's claims on the merits, while 
we have herein concluded that the claims are not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).  

ORDER

Service connection for herniated nucleus pulposus, left, L4-
5, postoperative diskectomy, is denied.  

Service connection for joint pain, claimed as due to an 
undiagnosed illness, is denied.  

Service connection for fatigue, claimed as due to an 
undiagnosed illness, is denied.  

Service connection for impotency, claimed as due to an 
undiagnosed illness, is denied.  

Service connection for stomach and intestinal problems, and 
diarrhea, claimed as due to an undiagnosed illness, is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

